I dissent.
"The repeal of statutes by implication is not favored. . . . Furthermore, the courts will not adjudge a statute to have been repealed by implication unless a legislative intent to repeal or supersede the statute plainly and clearly appears. The implication must be clear, necessary, and irresistible." 59 C.J. 905, 908.
The first legislature enacted a code of education, being entitled:
"An Act to establish a general uniform system of Common Schools in the State of Washington, and declaring an emergency." Laws 1889-90, p. 348. *Page 575 
Sections 54 to 60, inclusive, of that act set up a complete mechanism for holding school elections. The substance of those sections was carried successively into the codes of education enacted in 1897 (chap. 118, Laws of 1897, p. 417, §§ 149, 155) and 1909 (Laws of 1909, chap. 97, p. 346). The provisions now appear in Rem. Rev. Stat., §§ 5021 to 5026, inclusive, as a part of the code of education.
Now, the effect of the majority holding is that these sections of the code of education have been repealed by chapter 29, Laws of 1933, Ex. Sess., p. 76. That act is entitled:
"An Act relating to elections and to precinct election boards and the appointment thereof and repealing section 5 of chapter 61 of the Laws of 1921 as amended by section 1 of chapter 79 of the Laws of 1933 and repealing section 3 of chapter 170 of the Laws of 1921 as amended by section 3 of chapter 279 of the Laws of 1927."
The enacting clause (Rem. 1934 Sup., § 5147) is as follows:
"The chairman of the board of county commissioners, the county auditor, and the prosecuting attorney in each county, shall constitute the election board for all elections and it shall be the duty of such board to provide places for holding elections; to appoint the precinct election officers; to provide for their compensation; to provide ballot boxes and ballots or voting machines, poll books and tally sheets, and deliver them to the precinct election officers at the polling places; to publish and post notices of calling such elections in the manner provided by this act, and to apportion to each city, town or district, itsshare of the expense of such election." (Italics mine.)
The words which I have italicized seem to me to evidence a clear legislative intent that the act should not apply to elections held by any less municipal unit than *Page 576 
the whole county. Certainly, there is no clear intent manifest that it should be applied to units such as school districts, irrigation districts and drainage districts, for which a complete mechanism for holding elections is set up in the respective codes providing for and creating such districts. To me, the implication is not "clear, necessary and irresistible" that the legislature intended to wipe out the provisions of all these codes with respect to elections, by simply saying ". . . all other acts or parts of acts in conflict herewith are hereby repealed." Chap. 29, Laws of 1933, Ex. Sess., p. 76. On the contrary, considering the title, purpose and terms of chapter 29, I can see no conflict therein with the provisions contained in the code of education relating to elections to be held by school districts.
BEALS, C.J., MITCHELL, and GERAGHTY, JJ., concur with BLAKE, J. *Page 577